 

 

Exhibit 10.12

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into as of the
1st day of June 2019 (the “Effective Date”) by and between Champion Home
Builders, Inc. (the “Company”) and Mark J. Yost (the “Executive”).

 

WHEREAS, the Executive is possessed of certain experience and expertise that
qualify him to provide the direction and leadership required by the Company and
its Affiliates; and

 

WHEREAS, subject to the terms and conditions hereinafter set forth, the Company,
and its parent company, Skyline Champion Corporation (“Skyline”), therefore
wishes to employ the Executive as its President and Chief Executive Officer and
the Executive wishes to accept such employment;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:

 

1.

Employment.  Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers, and the Executive hereby accepts, employment.

 

 

2.

Term. The Executive’s employment hereunder shall continue until terminated in
accordance with Section 5 hereof. Such period is hereafter referred to as the
“Term.”

 

 

 

3.

Capacity and Performance.

 

(a)During the Term, the Executive shall serve the Company and Skyline as its
President and Chief Executive Officer.

 

(b)During the Term, the Executive shall be employed by the Company on a
full-time basis and shall perform the duties and responsibilities of his
position, and such other duties and responsibilities on behalf of the Company
and its Affiliates as reasonably may be designated from time to time by the
Board of Directors of Skyline Champion Corporation (the “Board”).

 

(c)During the Term, the Executive shall devote his business time and his best
efforts, business judgment, skill and knowledge exclusively to the advancement
of the business and interests of the Company and its Affiliates.  The Executive
should not engage in any other business activity or serve in any industry,
trade, professional, governmental or academic position during the term of this
Agreement that would restrict his ability to advance

1

 

--------------------------------------------------------------------------------

 

 

Exhibit 10.12

 

the business.  After a period of two years from the Effective Date, the
Executive is eligible and encouraged to participate as a board member of an
independent company.

 

4.

Compensation and Benefits.  As compensation for all services performed by the
Executive during the Term and subject to the Executive’s performance of his
duties and obligations to the Company and its Affiliates, pursuant to this
Agreement or otherwise, the Company shall provide the Executive with the
following compensation and benefits:

 

 

(a)Base Salary. During the Term, the Company shall pay the Executive a base
salary at the rate of Six Hundred Thousand Dollars ($600,000) per annum, payable
in accordance with the payroll practices of the Company and subject to increases
from time to time by the Board in the Board’s sole discretion (such base salary,
as from time to time increased, the “Base Salary”). Each fiscal year, the Board
shall conduct a review of the Executive’s compensation to determine appropriate
increases as the Board determines to be reasonable. The review shall include
consideration of the Executive’s individual performance and the level of
compensation paid to the chief executive officers of peer companies. Each fiscal
year the Board shall retain a compensation consultant to deliver a report to the
Board for the Board to use in its review of the Executive and his direct
reports; and acted upon no later than the twelve-month anniversary of the
Effective Date each fiscal year.  The report will provide an analysis of how the
Executive’s current Base Salary, Target Bonus (as defined below) and Equity
Incentives (as described in Section 4 (c) below) compare to similarly situated
executives at peer companies, as determined by the consultant when taking into
consideration factors such as financial performance, profitability, market
capitalization and other customary factors.

 

(b)Annual Bonus.  For each fiscal year completed during the Term (including, for
the avoidance of doubt, the 2020 fiscal year), the Executive shall be eligible
to participate in an annual bonus plan. The Executive’s annual target bonus
shall be one hundred percent (100%) of the Base Salary (the “Target Bonus”),
with a maximum annual bonus of two hundred (200%) of the Base Salary, with the
actual amount of his bonus, if any, to be determined by the Board, in accordance
with the Executive’s performance against performance objectives for Executive
and for the Company set by the Board.  Other than provided for in Sections 5(a),
5(b), 5(d) and 5(e), the Executive, in order to be eligible to earn an annual
bonus for any fiscal year occurring during the Term hereof, must be employed on
the date payment of annual bonuses for that fiscal year is made to Company
executives generally.

 

(c)Equity Incentive.  During the Term, the Executive shall be eligible to
participate in the Company’s long-term incentive plan (“LTIP”) as defined and
determined by the Board and approved during the 2018 Annual Shareholders Meeting
or similar such plans as designed by Board.  The Executive’s annual target LTIP
award shall be two hundred and twenty-five (225%) of the Base Salary (the
“Target LTIP”), with the actual amount of his LTIP, if any, to be determined by
the Board, in accordance with the Executive’s performance against performance
objectives for Executive and for the Company set by the Board and as defined in
the Company’s LTIP.  Other than as provided for in specific LTIP award
agreements for each individual LTIP award, the Executive, in order to be
eligible to earn an

2

 

--------------------------------------------------------------------------------

 

 

Exhibit 10.12

 

annual award for any fiscal year occurring during the Term hereof, must be
employed on the date payment of such award is made to Company executives
generally.  Additionally, the Executive will be granted a one-time equity grant
in the amount of 15,900 shares of restricted stock units that vest pro-ratably
on each of the first three anniversaries of the Effective Date.

 

(d)Vacations. During the Term, the Executive shall be entitled to earn vacation
at the rate of five (5) weeks per year, to be taken at such times and intervals
as shall be determined by the Executive, subject to the reasonable business
needs of the Company.

 

(e)Other Benefits.  During the term hereof, the Executive shall be entitled to
participate in any and all employee benefit plans from time to time in effect
for employees of the Company generally, except to the extent otherwise agreed
herein. Such participation shall be subject to the terms of the applicable plan
documents and generally applicable Company policies.  Except as otherwise
provided in any plan or agreement or as prohibited by law, the Company may
alter, modify, add to or terminate its employee benefit plans at any time as it,
in its sole judgment, determines to be appropriate, without recourse by the
Executive.

 

(f)Business Expenses and In-Kind Benefits.  The Company shall pay or reimburse
the Executive for all reasonable business expenses incurred or paid by the
Executive in the performance of his duties and responsibilities hereunder,
subject to any maximum annual limit and other restrictions on such expenses set
by the Board and to such reasonable substantiation and documentation as may be
specified by the Company from time to time. Any reimbursement of expenses or the
provision of any in-kind benefits that would constitute nonqualified deferred
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended (along with the rules and regulations thereunder, “Section 409A”), shall
be subject to the following additional rules: (A) no reimbursement of any such
expense or provision of any in-kind benefit, shall affect the Executive’s right
to reimbursement of any other such expense, or the provision of any other
in-kind benefit, in any other taxable year; (B) reimbursement of the expense
shall be made, if at all, not later than seventy-five (75) days following the
end of the fiscal year in which the expense was incurred; and (C) the right to
receive reimbursements or in-kind benefits shall not be subject to liquidation
or exchange for any other benefit.

 

5.

Termination of Employment and Severance Benefits. The Executive’s employment
hereunder shall terminate under the circumstances specified in this Section 5.
The effective date of any such termination of employment is hereinafter referred
to as the “Termination Date”.

 

 

(a)Death.  In the event of the Executive’s death during the Term, the
Executive’s employment hereunder shall immediately and automatically terminate.
In such event, the Executive’s estate shall be entitled to receive: (i) (A) any
Base Salary and any Annual Bonus compensation awarded for the fiscal year
immediately preceding the year in which termination of employment occurs, but
unpaid on the Termination Date, payable at the same time as bonuses are paid to
Company executives generally, including pay for any

3

 

--------------------------------------------------------------------------------

 

 

Exhibit 10.12

 

vacation time earned but not used through the date of termination, payable in
accordance with the Company’s regular payroll practices on the Company’s next
regular pay date following the Termination Date (or earlier, if so required by
applicable law) and (B) any business expenses incurred by the Executive but
un-reimbursed on the date of termination, provided that such expenses and
required substantiation and documentation are submitted within sixty (60) days
of termination, that such expenses are reimbursable under Company policy, and
that any such expenses subject to the last sentence of Section 4(f) shall be
paid not later than the deadline specified therein (all of the foregoing,
subject to the timing of payment rules therein, “Final Compensation”) and (ii) a
prorated Annual Bonus for the fiscal year in which termination occurs,
calculated in the same manner and paid at the same time as bonuses payable to
Company executives generally; provided, however, that if paying such amount on
the date on which bonuses are paid to Company executives generally would result
in an additional tax on the Executive or his estate under Section 409A, then
such bonus shall be payable no later than June 15 of the year of the Termination
Date. The Company shall have no further obligation to the Executive hereunder.

 

 

(b)

Disability.

 

(i)The Company may terminate the Executive’s employment hereunder, upon notice
to the Executive, in the event that the Executive becomes Disabled as defined in
Section 409A during his employment hereunder. In the event of such termination,
the Company shall have no further obligation to the Executive, other than for
payment of (A) Final Compensation, and (B) a prorated Annual Bonus for the
fiscal year in which termination occurs, calculated in the same manner and paid
at the same time as bonuses payable to Company executives generally; provided,
however, that if paying such amount on the date on which bonuses are paid to
Company executives generally would result in an additional tax on the Executive
or his estate under Section 409A, then such bonus shall be payable no later than
June 15 of the year of the Termination Date.

 

(ii)The Board may designate another employee to act in the Executive’s place
during any period of the Executive’s disability.  Notwithstanding any such
designation, the Executive shall continue to receive the Base Salary in
accordance with Section 4(a) and benefits in accordance with Section 4(e), to
the extent permitted by the then-current terms of the applicable benefit plans,
until the Executive becomes eligible for long-term disability income benefits
under the Company’s long-term disability income plan or until the termination of
his employment, whichever shall first occur.  Notwithstanding anything in this
Section 5(b)(ii) to the contrary, and for the avoidance of doubt, the
combination of Base Salary and short-term disability income benefits (if any)
during the period of Executive’s disability shall not exceed the amount of
compensation and benefits that the Executive would have received during such
period had the Executive been actively at work during such period.

 

(iii)While receiving long-term disability income payments under

4

 

--------------------------------------------------------------------------------

 

 

Exhibit 10.12

 

the Company’s long-term disability income plan, the Executive shall not be
entitled to receive any Base Salary under Section 4(a) hereof, but shall
continue to participate in Company benefit plans in accordance with Section 4(e)
and subject to the terms of such plans, until the termination of his employment.

 

(iv)If any question shall arise as to whether during any period the Executive is
Disabled, the Executive may, and at the request of the Company shall, submit to
a medical examination by a physician selected by the Company to whom the
Executive or his duly appointed guardian, if any, has no reasonable objection so
as to determine whether the Executive is Disabled and such determination shall
for the purposes of this Agreement be conclusive of the issue. If such question
shall arise and the Executive shall fail to submit to such medical examination,
the Company’s determination of the issue shall be binding on the Executive.  

 

(c)By the Company for Cause.  The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth in reasonable detail the nature of such Cause. The following, as
determined by the Board in its reasonable judgment, shall constitute Cause for
termination:

 

(i)refusal or failure to perform (other than by reason of disability), or
material negligence in the performance of the Executive’s duties and
responsibilities to the Company or its Affiliates, which refusal or failure to
perform or material negligence is not cured within 30 days after written notice
from the Company or such Affiliates;

(ii)commission of, indictment for, conviction of or plea of guilty or nolo
contendere to a felony or any crime involving moral turpitude, fraud,
embezzlement or theft;

 

(iii)breach of fiduciary duties (including a violation of the Company’s or any
of its Affiliate’s code of ethics) on the part of the Executive;

 

(iv)gross negligence or willful misconduct in the performance of employment,
which negligence or misconduct is not cured within 30 days after written notice
from the Company, and which willful act or misconduct could reasonably be
expected to be injurious to the financial condition or business reputation of
the Company or any of its Affiliates;

 

(v)the material breach by Executive of any provision of any agreement to which
such Executive and the Company or any or its Affiliates are party which is not
cured within the applicable period provided for in such agreement; or

 

(vi)breach by the Executive of the terms of Schedule 1 to this Agreement (the
“Restrictive Covenants”).

5

 

--------------------------------------------------------------------------------

 

 

Exhibit 10.12

 

 

Upon the giving of notice of termination of the Executive’s employment hereunder
for Cause, the Company shall have no further obligation to the Executive, other
than for his Final Compensation.  

 

 

(d)

By the Company Other than for Cause.

 

(i)The Company may terminate the Executive’s employment hereunder other than for
Cause at any time upon written notice to the Executive.

 

(ii)In the event of the Executive’s Separation from Service (as defined below)
pursuant to this Section 5(d), in addition to Final Compensation, the Executive
will be entitled to the following payments and benefits, provided that the
Executive satisfies all conditions to such entitlement, including without
limitation, continued compliance with the Restrictive Covenants and signing and
returning to the Company a timely and effective Employee Release in accordance
with subsection (iii) below:

 

 

(A)

For the period of the twenty-four (24) months following the Termination Date
(the “Termination Period”), the Company shall continue to pay the Executive the
Base Salary and Annual Bonus at Target Bonus at the rate in effect on the
Termination Date, and, subject to any employee contribution applicable to the
Executive on the Termination Date, shall continue to contribute to the premium
cost of the Executive’s participation in the Company’s group medical and dental
plans at the same rate as is in effect for active employees of the Company (the
“Company’s Contribution Amount”), provided that the Executive is entitled to
continue such participation under applicable laws and plan terms. If Executive
is not permitted to continue such participation, then Company shall pay to
medical and dental insurance providers designated by Employee the Company’s
Contribution Amount during the Termination Period.

 

 

 

(B)

Executive shall be paid any annual bonus compensation awarded for the fiscal
year immediately preceding the year in which termination of employment occurs
and the prorated amount of annual bonus awarded in the current year, but unpaid
on the Termination Date.  Such bonus shall be payable at the same time as
bonuses are paid to Company executives generally; provided, however, that if
paying such amount on the date on which bonuses are paid to Company executives
generally would result in an additional tax on the Executive or his estate under
Section 409A, then such bonus shall be payable no later than June 15 of the year
of Termination Date.

 

 

6

 

--------------------------------------------------------------------------------

 

 

Exhibit 10.12

 

(iii)Any obligation of the Company to the Executive hereunder, other than for
his Final Compensation, is conditioned, however, on the Executive’s timely and
effective execution of the form of release included with this Agreement as
Exhibit A, by the deadline specified therein (any such release submitted by such
deadline, the “Employee Release”) and delivering it to the Company not later
than the deadline specified therein, which shall not be later than the sixtieth
(60th) calendar day following the date of his Separation from Service.  Subject
to Section 5(g) below, severance pay to which the Executive is entitled
hereunder shall be payable in accordance with the normal payroll practices of
the Company, with the first payment, which shall be retroactive to the day
immediately following the Termination Date, being due and payable on the
Company’s next regular payday for executives that follows the expiration of
sixty (60) calendar days from the Termination Date. The Release of Claims
required for separation benefits in accordance with this Section 5(d) or Section
5(e) creates legally binding obligations on the part of the Executive and the
Company therefore advises the Executive to seek the advice of an attorney before
signing it.

 

 

(e)

By the Executive for Good Reason.

 

(i)The Executive may terminate his employment hereunder for Good Reason by
providing notice to the Company specifying in reasonable detail the condition
giving rise to the Good Reason no later than thirty (30) days following the
occurrence of that condition; (B) by providing the Company a period of thirty
(30) days to remedy the condition and so specifying in the notice and (C) by
terminating his employment for Good Reason within thirty (30) days following the
expiration of the period to remedy if the Company fails to remedy the condition.

 

(ii)For purposes of this Agreement, “Good Reason” shall mean the occurrence of
any one or more of the following conditions without the Executive’s
consent:  (A) a material adverse change in the Executive’s responsibilities,
duties and/or authority; (B) a material diminution in the Base Salary, (C) a
change in Executive’s principal work location which is more than fifty (50)
miles from Executive’s principal work location as of the Effective Date; (D) a
breach by the Company of any material provision of this Agreement; or (E) in the
event of an asset sale of the Company, the failure of any successor to the
Company to expressly assume the Company’s obligations under this Agreement;
provided, that, for the avoidance of doubt, Executive’s business related travel
to Company locations outside of the Executive’s principal work location as of
the Effective Date shall not constitute, or provide the basis for, Good Reason.

 

(iii)In the event of a Separation from Service in accordance with this Section
5(e), and provided that no benefits are payable to the Executive under a
separate severance agreement or an executive severance plan as a result of such
termination or, if any such benefits are payable, that the Executive waives his
rights thereto, then, in addition to Final Compensation, the Executive will be
entitled to the

7

 

--------------------------------------------------------------------------------

 

 

Exhibit 10.12

 

severance benefits provided in Section 5(d)(ii) above; provided that the
Executive satisfies all conditions to such entitlement, including without
limitation the signing and return to the Company of a timely and effective
Employee Release in accordance with Section 5(d)(iii) above.  

 

(f)By the Executive Other than for Good Reason.  The Executive may terminate his
employment hereunder at any time upon thirty (30) days’ notice to the Company.
In the event of the Executive’s termination of employment pursuant to this
Section 5(f), the Company may elect to waive all or any part of the period of
notice, and, if the Company so elects, the Company will pay the Executive his
Base Salary for the portion of the notice period so waived.  The Company shall
have no further obligation to the Executive, other than for his Final
Compensation.

 

(g)Timing of Payments; Definition of “Separation from Service.” If at the time
of the Executive’s Separation from Service the Executive is a “specified
employee,” as hereinafter defined, any and all amounts payable under this
Section 5 in connection with such Separation from Service that constitute
deferred compensation subject to Section 409A, as determined by the Company in
its sole discretion, and that would (but for this sentence) be payable within
six months following such Separation from Service, shall instead be paid on the
date that follows the date of such Separation from Service by six (6) months.
For purposes of this Agreement, “Separation from Service” (and correlative terms
such as “Separate from Service”) shall mean a “separation from service” as
defined in Treas. Regs. § 1.409A-1(h), and the term “specified employee” shall
mean an individual determined by the Company to be a specified employee under
Treas. Regs. § 1.409A-1(i).

 

6.

Effect of Termination.  The provisions of this Section 6 shall apply to any
termination of the Executive’s employment hereunder.

 

 

(a)Other than as described in Sections 5(d) and 5(e), above, payment by the
Company of any Base Salary and contributions to the cost of the Executive’s
continued participation in the Company’s group health and dental plans that may
be due the Executive shall constitute the entire obligation of the Company to
the Executive.  Other than as described in Section 5(d)(ii), above, medical,
dental and other benefits shall terminate pursuant to the terms of the
applicable benefit plans based on the date of the Executive’s Separation from
Service without regard to any continuation of Base Salary or other payment to
the Executive following such Separation from Service, except for any right of
the Executive to continue participation pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) or other applicable law.

(b)Provisions of this Agreement shall survive any Separation from Service if so
provided herein or if necessary or desirable to accomplish the purposes of other
surviving provisions, including without limitation the obligations of the
Executive under Section 7 hereof and the Restrictive Covenants.  The obligation
of the Company to make payments to or on behalf of the Executive under Section
5(d), 5(e) hereof is expressly conditioned upon the Executive’s continued full
performance of his obligations under the Restrictive Covenants.

8

 

--------------------------------------------------------------------------------

 

 

Exhibit 10.12

 

The Executive recognizes that, except as expressly provided in Section 5(d) or
5(e), no compensation is earned after the Termination Date.  The Executive’s
right to receive and retain the payments provided under Section 5(d) or 5(e)
hereof (other than for his Final Compensation) are expressly conditioned on his
continued compliance with his obligations under the Restrictive Covenants and
Section 7 hereof.

 

7.

Non-Disparagement.  The Executive shall not make or induce other persons or
entities to make any negative statements about the Company, its Affiliates,
employees, past or current partners and shareholders, past or present officers,
directors, managers, products, services, businesses or
reputation.  Notwithstanding the foregoing, truthful statements made in the
course of sworn testimony in administrative, judicial or arbitral proceedings
(including, without limitation, depositions taken in connection with such
proceedings) shall not be subject to this Section 7.

 

 

8.

Withholding.  All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

 

 

9.

Covenants Regarding Competition, Solicitation and Confidentiality.  The
Executive agrees that some restrictions on his activities during and after his
employment are necessary to protect the goodwill, Confidential Information and
other legitimate interests of the Company and its Affiliates.

 

 

(a)Non-compete. During employment and for twenty-four (24) months after
termination of the Executive’s employment for whatever reason (the “Restricted
Period”), the Executive shall not, directly or indirectly, whether as owner,
partner, investor, consultant, agent, employee, co-venturer or otherwise,
compete with the Company or any of its Affiliates within any geographic area in
which the Company or any of its Affiliates do business or undertake any planning
for any business competitive with the Company or any of its Affiliates in the
United States or Canada. Specifically, but without limiting the foregoing, the
Executive agrees not to engage in any manner in any activity that is directly or
indirectly competitive or potentially competitive with the business of the
Company or any of its Affiliates as conducted or under consideration at any time
during the Executive’s employment by the Company or any of its Affiliates, and
further agrees not to work or provide services, in any capacity, whether as an
employee, independent contractor or otherwise, whether with or without
compensation, to any Person who is engaged in any business that is competitive
with the business of the Company or any of its Affiliates for which the
Executive has provided services, as conducted or in planning during his
employment. For the purposes of this Agreement, the business of the Company and
its Affiliates shall be defined to include all Products and the Executive’s
undertaking shall encompass all items, products and services that may be used in
substitution for Products. The foregoing, however, shall not prevent the
Executive’s passive ownership of two percent (2%) or less of the equity
securities of any publicly traded company.

 

9

 

--------------------------------------------------------------------------------

 

 

Exhibit 10.12

 

The Executive agrees that, during employment, he will limit his outside
activity, whether or not competitive with the business of the Company or any of
its Affiliates, so that it does not and, could not reasonably be expected to,
give rise to a conflict of interest or otherwise unreasonably interfere with his
duties and obligations to the Company or any of its Affiliates.

 

(b)Non-Solicit.  The Executive agrees that, during the Restricted Period, the
Executive will not directly or indirectly (i) solicit or encourage any customer
of the Company or any of its Affiliates to terminate or diminish its
relationship with them; or (ii) seek to persuade any such customer or
prospective customer of the Company or any of its Affiliates to conduct with
anyone else any business or activity which such customer or prospective customer
conducts or could conduct with the Company or any of its Affiliates; provided
that these restrictions shall apply only with respect to those Persons who are
or have been a customer of the Company or any of its Affiliates at any time
within the immediately preceding two year period or whose business has been
solicited on behalf of the Company or any of its Affiliates by any of their
officers, employees or agents within said two year period, other than by form
letter, blanket mailing or published advertisement.

 

The Executive agrees that during the Restricted Period, the Executive will not,
and will not assist any other Person to, (Y) hire or solicit for hiring any
employee of the Company or any of its Affiliates or seek to persuade any
employee of the Company or any of its Affiliates to discontinue employment or
(Z) solicit or encourage any independent contractor providing services to the
Company or any of its Affiliates to terminate or diminish its relationship with
them. For the purposes of this Agreement, an “employee” of the Company or any of
its Affiliates is any person who was such at any time within the preceding
twelve (12) months.

(c)Until forty-five (45) days after the conclusion of the Restricted Period, the
Executive shall give notice to the Company of each new business activity he
plans to undertake, at least ten (10) days prior to beginning any such activity.
Such notice shall state the name and address of the Person for whom such
activity is undertaken and the nature of the Executive’s business
relationship(s) and position(s) with such Person. The Executive shall provide
the Company with such other pertinent information concerning such business
activity as the Company may reasonably request in order to determine the
Executive’s continued compliance with his obligations under this Agreement.

(d)Confidentiality and Related Matters.  The Executive acknowledges that the
Company and its Affiliates continually develop Confidential Information (as
defined herein); that the Executive may have developed or had access to
Confidential Information through his employment and other associations with the
Company and its Affiliates. The Executive agrees that he shall not disclose to
any Person or use any Confidential Information, other than as required for the
proper performance of the services or as required by applicable law after notice
to the Company and a reasonable opportunity for it to seek protection of the
Confidential Information prior to disclosure. For avoidance of doubt,
“reasonable opportunity” shall be determined under the circumstances, provided
that the Executive shall make every effort to provide notice as expeditiously as
is reasonably possible to the Company. The Executive

10

 

--------------------------------------------------------------------------------

 

 

Exhibit 10.12

 

understands and agrees that this restriction is in addition to any restrictions
to which he is bound as a result of his prior employment and that this
restriction, as well as any earlier agreed restrictions, shall continue to apply
both during employment and thereafter, regardless of the reason for its
termination.

All documents, records, disks and other media of every kind and description
containing Confidential Information, and all copies, (the “Documents”), whether
or not prepared by the Executive, shall be the sole and exclusive property of
the Company. The Executive shall return to the Company no later than the date on
which his employment terminates, and at such earlier time or times as the
Company may specify, all Documents as well as all other property of the Company
and its Affiliates, then in the Executive’s possession or control.

 

(e)Assignment of Rights to Intellectual Property.  The Executive shall promptly
and fully disclose to the Company all Intellectual Property (as defined herein).
The Executive hereby assigns and agrees to assign to the Company (or as
otherwise directed by the Company) the Executive’s full right, title and
interest in and to all Intellectual Property. The Executive agrees to execute
any and all applications for domestic and foreign patents, copyrights or other
proprietary rights and to do such other acts (including without limitation the
execution and delivery of instruments of further assurance or confirmation)
requested by the Company to assign the Intellectual Property to the Company and
to permit the Company to enforce any patents, copyrights or other proprietary
rights to the Intellectual Property. All copyrightable works that the Executive
creates in the performance of his services hereunder shall be considered “work
made for hire” and shall, upon creation, be owned exclusively by the Company.

(f)Enforcement of Covenants.  The Executive acknowledges that he has carefully
read and considered all the terms and conditions of the Agreement, including the
restraints imposed upon him pursuant to this Agreement. The Executive agrees
without reservation that each of the restraints contained herein is necessary
for the reasonable and proper protection of the goodwill, Confidential
Information and other legitimate interests of the Company and its Affiliates;
that each and every one of those restraints is reasonable in respect to subject
matter, length of time and geographic area; and that these restraints,
individually or in the aggregate, will not prevent him from obtaining other
suitable employment during the period in which the Executive is bound by these
restraints. The Executive further agrees that he will never assert, or permit to
be asserted on his behalf, in any forum, any position contrary to the foregoing.
The Executive further acknowledges that, were he to breach any of the covenants
contained in this Agreement, the damage to the Company would be irreparable. The
Executive therefore agrees that the Company, in addition to any other remedies
available to it, shall be entitled to preliminary and permanent injunctive
relief against any breach or threatened breach by the Executive of any of said
covenants, without having to post bond. So that the Company and its Affiliates
may enjoy the full protection of these bargained-for restrictions, the parties
agree that the period of restriction in any of the covenants in this Agreement
shall be tolled, and shall not run, during any period the Executive is in breach
thereof. The parties further agree that, in the event that any provision of this
Agreement shall be determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, such provision shall be

11

 

--------------------------------------------------------------------------------

 

 

Exhibit 10.12

 

deemed to be modified to permit its enforcement to the maximum extent permitted
by law.

 

10.

Indemnification.  The Company and the Executive shall, simultaneous with the
execution of this Agreement, enter into a directors and officers indemnification
agreement substantially in the form attached hereto as Exhibit B, which shall
provide coverage to the Executive effective as of the Effective Date.

 

 

11.

Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other.  This Agreement shall inure to the
benefit of and be binding upon the Company and the Executive, their respective
successors, executors, administrators, heirs and permitted assigns.

 

 

12.

Severability. If any portion or provision of this Agreement shall to any extent
be declared illegal or unenforceable by a court of competent jurisdiction, then
the remainder of this Agreement, or the application of such portion or provision
in circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.

 

 

13.

Waiver.  No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

 

14.

Notices.  Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier service or
deposited in the United States mail, postage prepaid, registered or certified,
and addressed to the Executive at his last known address on the books of the
Company or, in the case of the Company, at its principal place of business,
attention of the Chair of the Board, or to such other address as either party
may specify by notice to the other actually received.

 

 

15.

Entire Agreement.  This Agreement constitutes the entire agreement between the
parties and supersedes all prior communications, agreements and understandings,
written or oral, with respect to the terms and conditions of the Executive’s
employment.

 

 

16.

Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.

 

 

12

 

--------------------------------------------------------------------------------

 

 

Exhibit 10.12

 

17.

Headings. The headings and captions in this Agreement are for convenience only
and in no way define or describe the scope or content of any provision of this
Agreement.

 

 

18.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be an original and all of which together shall constitute one and
the same instrument.

 

 

19.

Governing Law.  This is a Michigan contract and shall be construed and enforced
under and be governed in all respects by the laws of the State of Michigan
without regard to the conflict of laws principles thereof.

 

 

20.

Definitions. The following terms shall have the following meanings for purposes
of this Agreement.

 

 

(a)“Affiliate” means, with respect to any specified Person at any time, any
other Person that directly or indirectly controls, or is controlled by, or is
under common control with, such specified Person at such time.

 

(b)“Confidential Information” means any and all information of the Company and
its Affiliates that is not generally known by those with whom the Company or any
of its Affiliates competes or does business, or with whom the Company or any of
its Affiliates plans to compete or do business and any and all information,
publicly known in whole or in part or not, which, if disclosed by the Company or
any of its Affiliates would assist in competition against them. Confidential
Information includes without limitation such information relating to (i) the
development, research, testing, manufacturing, marketing and financial
activities of the Company and its Affiliates, (ii) the Products, (iii) the
costs, sources of supply, financial performance and strategic plans of the
Company and its Affiliates, (iv) the identity and special needs of the customers
of the Company and its Affiliates and (v) the people and organizations with whom
the Company and its Affiliates have business relationships and the nature and
substance of those relationships. Confidential Information also includes any
information that the Company or any of its Affiliates has received, or may
receive hereafter, belonging to customers or others with any understanding,
express or implied, that the information would not be disclosed.

(c)“Intellectual Property” means inventions, discoveries, developments, methods,
processes, compositions, works, concepts and ideas (whether or not patentable or
copyrightable or constituting trade secrets) conceived, made, created, developed
or reduced to practice by the Executive (whether alone or with others, whether
or not during normal business hours or on or off the Company premises) during
the Executive’s employment that relate to either the Products or any prospective
activity of the Company or any of its Affiliates or that make use of
Confidential Information or any of the equipment or facilities of the Company or
any of its Affiliates.

13

 

--------------------------------------------------------------------------------

 

 

Exhibit 10.12

 

(d)“Person” means any natural person, corporation, limited liability company,
partnership, trust, joint stock company, business trust, unincorporated
association, joint venture, governmental authority or other legal entity of any
nature whatsoever.

(e)“Products” mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Affiliates, together with all services provided or
planned by the Company or any of its Affiliates, during the Executive’s
employment.

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first written above.

 

 

 

SKYLINE CHAMPION CORPORATION

MARK J. YOST

 

 

 

 

 

_________________________________

_______________________________

 

     Timothy J. Bernlohr

     Chairman

 

14

 